DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 25 January 2022 does not comply with the requirements of 37 CFR 1.121(c) because not all of the claims have the proper identifier as required.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Specific reference is made to claim 1 which has been identified as “(previously presented)” and yet clearly has changes to the claim indicated.
Since the reply filed on 25 January 2022 appears to be bona fide, and the desired changes are clearly marked within claim 1, the amendment has been entered and is prosecuted below. Applicant is again cautioned that repeated failure to comply with 37 C.F.R. 1.121(c) can result in a non-compliant notice being sent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While paragraph [0014] of the originally filed specification does state that the at least one probe beam detector CAN “determine acoustic wave speed, pressure amplitude of an acoustic wave, the distance of the acoustic source, and/or direction of the acoustic wave”,  nowhere in . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rejected as being indefinite as it is unclear if the phrase “a target medium”, found on line 11 of the claim, refers to the same target medium recited on line 3 of the claim or is a second target medium. Based on the rest of the claim, it appears the target mediums recited as the same medium. A suggested correction is to change the phrase “a target medium” on line 11 to --the target medium--.
Claim 21 is further rejected as being indefinite as it is unclear if the phrase “an acoustic wave”, found on line 12 of the claim, refers to the same acoustic wave recited on line 4 of the claim or is a second acoustic wave. Based on the rest of the claim, it appears the acoustic waves recited are two different acoustic waves. A suggested correction is to change the phrase “an acoustic wave” on line 11 to --a second acoustic wave--.
Claim 21 is further rejected as being indefinite as it is unclear if the phrase “the acoustic wave”, found on lines 15 and 18 of the claim, refer to the first recited or the second recited acoustic wave.
Claim 21 is further rejected as being indefinite as the phrase “the change in speed of the acoustic wave” lacks a proper antecedent basis as the claim does NOT determine a change in speed such that this measurement can be utilized.
two of the measured acoustic waves. 

Allowable Subject Matter
Claim 20 is allowed.

Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 20, the prior art of record fails to teach and/or suggest a method for measuring the speed of an acoustic wave comprising: (i) exposing a target medium having at least one probe beam traveling through the target medium to an excitation source to generate an acoustic wave; (ii) detecting at least one probe beam deflection of the at least one probe beam traveling through the target medium; (iii) calculating acoustic wave speed using information provided by detection of at least one probe beam deflection; (iv) exposing the target medium to an electromagnetic energy that is absorbed by the target medium; and (v) repeating steps (i) to (iv) and calculating the change in acoustic speed of the target medium when exposed to electromagnetic energy.
With regards to claim 21, the prior art of record fails to teach and/or suggest a method for measuring electromagnetic energy deposition in a target medium or temperature of a target medium comprising: exposing a target medium having at least one probe beam traveling through the target medium to an excitation source to generate a first acoustic wave; detecting at least one probe beam deflection of the at least one probe beam traveling through the target medium; calculating speed of the first acoustic wave using information provided by detection of at least one probe beam deflection; exposing the target medium to an electromagnetic energy that is absorbed by the target medium; exposing the target medium having at least one probe beam traveling through the target medium to an excitation source to generate a second acoustic wave; detecting at least one probe beam deflection of the at least one probe beam traveling through the target medium; calculating speed of the second acoustic wave using information provided by detection of at least one probe beam deflection; and determining the .

Response to Arguments
Applicant’s arguments, see Remarks, filed 25 January 2022, with respect to the rejection(s) of claim(s) 1, 4, 8-13, 15, 20, and 21 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. §112(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855